Citation Nr: 1724710	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include cataract removal and diabetic retinopathy, and to include as secondary to service-connected diabetes mellitus, type II and herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include obstructive sleep apnea, and to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1958 to August 1961 and from June 1962 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Agency of Original Jurisdiction (AOJ).

In a March 2014 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in April 2017, the Veteran notified VA that he wished to withdraw his request for such a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that the Appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In December 2015, the Veteran underwent VA examination for his claimed vision disorder.  The examiner diagnosed the Veteran with dermatochalasis (colloquially, "baggy eyes"), presence of intraocular lens OU, and diabetes without complications.  No nexus opinion was offered, and the examiner noted that the Veteran's claims file had not been reviewed.  In December 2015 and March 2017, the Veteran also underwent VA examination for his diabetes mellitus, type II (diabetes); no diabetic retinopathy was noted in these examination reports.  However, review of the record reveals private treatment records show possible, although not conclusive, evidence of current diagnoses of diabetic retinopathy and an August 2013 private medical opinion suggesting a relationship between the Veteran's "eye problems" and his exposure to herbicides in service.  See November 11, 2016 Private Treatment Record of OU Physicians Endocrinology Clinic (noting affirmative findings of microvascular complications and retinopathy while noting that a September 2016 eye exam revealed no evidence of diabetic retinopathy).  

The Board notes that the August 2013 private opinion is not sufficient, by itself, to adjudicate the Veteran's claim as it lacks sufficient rationale for its conclusion and it inaccurately characterizes "eye problems" as being "presumptive[ly]" related to herbicide exposure in service.  Finally, the AOJ awarded service connection for diabetes in February 2016, and conceded that the Veteran was exposed to herbicides in service.  In a May 2017 brief, the Veteran's representative now argues, for the first time during the course of the appeal, that the Veteran's diabetic retinopathy is secondary to his service-connected diabetes.  Accordingly, further medical opinion is needed to determine the nature of the Veteran's vision disorders and any direct or secondary relationship any currently diagnosed vision disorders may have to service.

With respect to the claim for a respiratory disorder, the Board notes that the Veteran has not undergone VA examination for such condition during the course of the appeal.  Notably, the same August 2013 private medical opinion also indicates that the Veteran's "breathing condition" is presumptively related to service, but such opinion is inadequate on its own for the same reasons explained above.  Review of the record also shows that the Veteran has been diagnosed with obstructive sleep apnea which has been treated with use of a CPAP machine.  Because there is no fully adequate medical opinion of record concerning this or any other possible breathing condition, remand is needed to provide the Veteran with a VA examination to assess his claimed breathing disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the December 2015 VA examiner for an addendum opinion concerning the Veteran's claimed vision disorder(s).  If the examiner who drafted the December 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Based on a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current eye or vision disorders, including diabetic retinopathy and cataract removal.

(B) For each currently diagnosed eye or vision disorder, is it at least as likely as not (a 50 percent or higher probability) was caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II?  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

(C) For each currently diagnosed eye or vision disorder, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or was otherwise related to his service, to include his exposure to herbicides in service?  

All opinions offered should be accompanied by a clear rationale consistent with the record.

3.  Schedule the Veteran for a VA examination for the Veteran's claimed breathing disorders.  The entire claim file (i.e., the paper claim file and any relevant electronic records, to include electronic medical treatment records) must be reviewed by the examiner.

The examiner must address the following:

(A)  Identify all current respiratory disorders, including obstructive sleep apnea.

(B) For each currently diagnosed respiratory disorder, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or was otherwise related to his service, to include his exposure to herbicides in service?

All opinions offered should be accompanied by a clear rationale consistent with the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

